Citation Nr: 0804381	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-36 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities.  

2.  Entitlement to service connection for a right hip 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left hip disorder, 
secondary to great left toe fracture residuals.

4.  Entitlement to an increased rating for a recurrent sprain 
of the left latissimus dorsi muscle, currently rated 10 
percent disabling.  


REPRESENTATION

	Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION


The veteran served on active duty from October 1962 to April 
1963, and from December 1990 to June 1991.  He also performed 
extensive service with the Reserve.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The veteran failed to report for a hearing which was to have 
been conducted in Washington, D.C. on August 14, 2006, by a 
Veterans Law Judge.

With respect to the claims of entitlement to service 
connection for bilateral peripheral neuropathy of the lower 
extremities and for a right hip disorder, secondary to the 
service-connected recurrent sprain of the left latissimus 
dorsi muscle, the Board acknowledges its duty to liberally 
construe the pleadings to determine the claims before it.  
Still, that duty does not require that VA solicit claims, 
particularly when the appellant is not appearing pro se 
before the Board.

Here, the veteran is represented by a highly respected 
national Veterans Service Organization which is well versed 
in veterans law.  That service organization has limited their 
theory of the case to the claim that these cited disorders 
are secondary to the veteran's service-connected recurrent 
sprain of the left latissimus dorsi muscle.  See December 
2003 letter.  They did not claim that either disorder was 
directly due to service or due to any other service-connected 
disorder.  The RO, however, as part of its November 2004 
rating decision addressed the merits of the instant claims on 
a direct basis only.  


While the veteran has only pled entitlement under the theory 
that his claimed disorders are caused or aggravated, 
generally, by his service-connected left latissimus recurrent 
muscle sprain, as the RO considered the claims only under, in 
essence, a direct basis, the Board will here too exercise 
jurisdiction over this addressed theory.  38 U.S.C.A. § 7104 
(West 2002).

The veteran submitted a claim of entitlement to service 
connection for a back disorder, secondary to his left 
latissimus dorsi muscle disorder in December 2003.  See 
letter from veteran's representative.  In addition, as part 
of a February 2005 letter from the representative, it appears 
that efforts were made to raise an increased rating claim for 
an undiagnosed illness disorder, as well as a claim for 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  As these three issues have yet to be 
developed for appellate review they are referred to the RO 
for initial development and adjudication.

For the reasons outlined below, this case, in part, is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  It is not shown that the veteran currently has bilateral 
peripheral neuropathy of the lower extremities.  

2.  It is not shown that the veteran currently has a right 
hip disorder.  

3.  A recurrent sprain of the left latissimus dorsi muscle 
(major) is not manifested by ankylosis, or by a limitation of 
left arm motion at the shoulder level, or by impairment of 
the humerus or clavicle or scapula.


CONCLUSIONS OF LAW

1.  Bilateral peripheral neuropathy of the lower extremities 
was neither incurred or aggravated during active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  A right hip disorder was neither incurred nor aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  The criteria for an evaluation in excess of 10 percent 
for a recurrent sprain of the left latissimus dorsi muscle 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.21, 4.40, 4.45, Diagnostic Codes 5200, 5201, 5202, 5203 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2004 
correspondence, and in attachments to November 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain. The claim was 
readjudicated in the October 2005 statement of the case.   VA 
has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The statement of the case informed the claimant of the need 
to submit all pertinent evidence in his possession.  A June 
2006 letter provided adequate notice of how disability 
ratings and effective dates are assigned.  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  The claimant was provided the 
opportunity to present pertinent evidence.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

 
Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.  
Further, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  
 
The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

Finally, it is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's recurrent sprain of the left latissimus dorsi 
muscle is currently evaluated as 10 percent disabling under 
38 C.F.R. §§ 4.71a, 4.73, Diagnostic Code (Code) 5203 and 
5302.  As the medical evidence of record, discussed below, 
fails to show the presence of muscle damage, the Board is of 
the opinion that the veteran's service-connected disorder is 
more appropriately rated pursuant to Code 5203.  See Butts, 
Pernorio.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  Under the laws 
administered by VA, a distinction is made between major 
(dominant) and minor upper extremities for rating purposes.  
In the instant case, the veteran's left shoulder is 
considered the major upper extremity.  To this, the Board 
notes that the veteran claimed to be left handed in the 
course of a June 1962 Army enlistment examination.  

Shoulder injury residuals can be rated under 38 C.F.R. § 
4.71a, Codes 5200, 5201, 5202, or 5203.  Diagnostic Code 5200 
addresses ankylosis of scapulohumeral articulation, which is 
not present in the case at hand given that ankylosis is 
immobility of the joint.  Lewis v. Derwinski, 3 Vet.App. 259 
(1992).  

Code 5201 provides for a 20 percent evaluation for limitation 
of motion of the major or minor arm when motion is only 
possible to the shoulder level.  

With regard to the major upper extremity provisions of Code 
5202, a 20 percent evaluation is warranted for malunion of 
the humerus of the major upper extremity with moderate 
deformity.  A 20 evaluation is also warranted for infrequent 
episodes of dislocation of the scapulohumeral joint of the 
major upper extremity with guarding of movement only at the 
shoulder level.  38 C.F.R. § 4.71a, Code 5202.

A 20 percent rating is warranted under Code 5203 for either 
nonunion of the clavicle or scapula (without loose movement) 
or for dislocation of the clavicle or scapula.  

Factual Background

Pertinent service medical records shows that the veteran 
complained of severe back pain in April 1991.  Muscle strain 
was diagnosed.  A May 1991 medical record shows a diagnosis 
of resolving middle/lower trapezius muscle strain.  The 
records are silent for complaints of radiating pain.  

A November 1991 VA examination report shows a diagnosis of 
recurrent left latissimus dorsi muscle sprain.  

In March 1992 the RO granted service connection for recurrent 
sprain of the left latissimus dorsi muscle.  A noncompensable 
evaluation, utilizing Diagnostic Code (Code) 5302 was 
assigned, effective from June 11, 1991.  The veteran did not 
appeal.  

A December 1994 VA progress note shows that the veteran 
complained of joint pain, and numbness in the arms and legs.  
The etiology of the numbness was reported to be unclear.  

The report of a May 1995 VA miscellaneous neurological 
disorders examination notes that the veteran was unremarkable 
from a neurological perspective.  

Review of a September 1999 VA bones examination report shows 
that the veteran made no complaints concerning his hips.  Hip 
examination showed them to be intact.  A hip disorder was not 
diagnosed.  

A November 1999 rating decision shows that the rating 
assigned to the veteran's serviced-connected left latissimus 
dorsi muscle sprain residuals was increased to 10 percent, 
effective from August 5, 1999.  Codes 5302 and 5203 were 
utilized.  The 10 percent rating has since remained in 
effect.  

As part of an October 2001 VA orthopedic examination the 
veteran complained of lateral left hip pain.  Examination of 
the left hip was essentially normal.  He did not complain of 
right-hip related problems.  

The June 2002 VA chronic fatigue syndrome examination report 
recorded the appellant's complaints of aches and pain in his 
shoulders, elbows, and knees.  Examination revealed both hips 
to have full range of motion and to be non-tender.  Left 
infrascapular pain syndrome was diagnosed.  

The report of a February 2004 VA orthopedic examination 
reveals that the veteran complained of continuing problems 
with his service-connected latissimus dorsi muscle.  Reported 
steroid treatment was noted not to help.  Examination of the 
latissimus dorsi muscle revealed no findings.  Range of 
motion of the shoulder was noted to be intact at abduction, 
adduction, anterior flexion, and posterior flexion.  The 
examiner reported that no positive findings were discerned.  
A history of sprain of latissimus dorsi muscle on the left 
side was diagnosed.  The examiner mentioned that shoulder 
range of motion was normal.  

Analysis

Service Connection

Bilateral Peripheral Neuropathy of the Lower Extremities and 
Right Hip Disorder

Following review of the complete evidentiary record, the 
Board finds that service connection for bilateral peripheral 
neuropathy of the lower extremities and for a right hip 
disorder is not warranted.

The threshold question in any claim seeking service 
connection for a disability is whether the disability is 
shown.  Here, the medical evidence does not show the presence 
of either claimed disorder.  While the veteran complained of 
left hip problems in October 2001, examination of the 
veteran's right hip was negative.  As also noted, VA 
neurologic examination of the veteran in May 1995 was 
negative.  

In light of the absence of any competent evidence of either 
bilateral peripheral neuropathy of the lower extremities, or 
a right hip disorder, service connection is not warranted.  
In the absence of competent evidence of a present disability, 
there cannot be a valid claim of service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance 
of the evidence is against these claims.  Hence, they must be 
denied.

Increased Rating

Based on this evidence, the Board finds that an increased 
evaluation is not warranted for the veteran's service-
connected recurrent sprain of the left latissimus dorsi 
muscle under any applicable diagnostic code.  In order to 
warrant a rating in excess of 10 percent the veteran's 
disability must be manifested by ankylosis (Code 5200), 
limitation of left arm motion at the shoulder level (Code 
5201), or by impairment of the humerus or clavicle or scapula 
(Codes 5202 and 5203)

While in the course of the above-discussed VA examination 
conducted in June 2002 left infrascapular pain syndrome was 
diagnosed, when examined by VA in February 2004, left 
shoulder examination was essentially negative, to include 
findings of normal range of motion.  The clinical medical 
evidence of record fails to include any evidence to support 
the requisite criteria findings, noted above, for the 
assignment of a rating in excess of 10 percent.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert.


ORDER

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities is denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to a rating in excess of 10 percent for recurrent 
sprain of the left latissimus dorsi muscle is denied.


REMAND

Entitlement to service connection for a left hip disorder 
secondary to a left great toe disorder was denied in a 
December 2001 rating decision because there was  no competent 
evidence supporting the claim either on a secondary or direct 
basis.  The veteran was notified of this decision in December 
2001, and did not appeal.

The veteran filed a claim for a bilateral hip disorder 
(manifested by pain) in December 2003.  The RO thereafter, in 
November 2004, denied the veteran's service connection claim 
for bilateral hip pain on the merits.  Significantly, 
however, the submission of new and material evidence to 
reopen a previously denied claim is a jurisdictional 
prerequisite to a merits based review by the Board. Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Hence, the 
November 2004 adjudication of the left hip claim on the 
merits was improper.  

As such, to reopen the claim of entitlement to service 
connection for a left hip disorder the veteran needs to 
submit new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  
Review of the claim file shows that neither the RO's November 
2004 rating decision, nor the October 2005 statement of the 
case, informed the veteran of the applicable laws and 
regulations concerning "new and material" claims.  In light 
of the VCAA this was error.  Indeed, pertinent case law 
mandates further development.  In this regard, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that the 
terms "new" and "material" have specific, technical 
meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it 
is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the specific evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

Finally, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent holds that the VCAA 
requires, in the context of a claim to reopen, that the RO 
look at the specific bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate that specific 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  
Therefore, the question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  The basis for the 
denial in the prior decision is determined from the face of 
that decision.  Accordingly, further development is necessary 
to comply with the notice provisions of 38 U.S.C.A. § 5108 
(West 2002) and 38 C.F.R. § 3.156 (2007) as defined by Kent.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice of the standard of review for new 
and material evidence as set out in 38 
C.F.R. § 3.156 (2007).

2.  Pursuant to Kent, the RO must provide 
the veteran a corrective notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the specific information or specific 
evidence needed to reopen the claim of 
entitlement to service connection for a 
left hip disorder based on new and 
material evidence in light of the 
December 2001 rating decision (last prior 
final denial).

3.  The RO should invite the claimant and 
his representative to identify the 
location of any pertinent, not previously 
submitted medical records and provide VA 
with the necessary authorizations to 
associate this information with the 
record.  The appellant may, of course, 
offer medical opinion evidence which 
concludes, with supporting reasons and 
bases, that the veteran has a left hip 
disorder which is either due to or 
aggravated by his service-connected left 
great toe disorder or, in the 
alternative, by his military service.  

4.  Thereafter, if, and only if, new and 
material evidence is submitted, the 
veteran should be afforded a VA 
orthopedic examination.  The claims 
folder is to be provided to the physician 
for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
physician should be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the physician must 
opine whether it is at least as likely as 
not, i.e., is there a 50/50 chance, that 
a left hip disorder, if diagnosed, was 
either caused or aggravated by the 
service-connected left great toe 
disorder, or incurred in or aggravated by 
military service?  A complete rationale 
explaining the reasons for any proffered 
opinion must be provided.

5.  If the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO is to 
implement corrective procedures at once.

6.  The RO must then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted, the RO must 
issue a supplemental statement of the 
case, which should address all evidence 
received in the claims file since the 
October 2005 statement of the case, and 
provide the veteran an opportunity to 
respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


